Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17334380 filed on 05/28/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 07/20/2022 is acknowledged.
Allowable subject matter 
Claims 2-4, 6 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kurosaki et al. (US 2018/00026131).
With respect to dependent claims 2-4, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the gate insulating film has a step at an interface between the gate electrode contact region and the gate electrode non-contact region”.
With respect to dependent claim 6, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the thickness of the gate electrode non-contact region is constant and uniform in an entire area thereof”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 7 recites the limitation “wherein the second side surface is perpendicular to a top surface of the semiconductor layer”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what “the second side surface” is as this element has not been defined.
	It appears that this element is defined in claim 3, accordingly, the examiner suggests amending the claim to depend on claim 3 and not independent claim 1.
           

            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosaki et al. (US 2018/00026131).
Regarding independent claim 1, Kurosaki et al. teach a semiconductor device having 
a semiconductor layer (Fig. 4, element 11), 
a gate insulating film (Fig. 4, element 314) on the semiconductor layer, 
a gate electrode (Fig. 4, element 15) on the gate insulating film, and 
a passivation film (Fig. 4, element 16) on the gate electrode, 
wherein the gate insulating film has a gate electrode contact region being in contact with the gate electrode (Fig. 4, portion of element 314 in contact with element 15), and a gate electrode non-contact region (Fig. 4, portion of element 314 between ends 314a and 314b) not being in contact with the gate electrode, 
the passivation film has a dielectric constant higher than the dielectric constant of the gate insulating film (paragraph 0053 discloses element 16 comprising Al.sub.2O.sub.3 and paragraph 0079 discloses element 34 comprising SiO.sub.2), and 
a thickness of the gate electrode contact region and a thickness of the gate electrode non-contact region satisfy the following equation.
0.8≤t2/t1<1 t1: Thickness of gate electrode contact region t2: Thickness of gate electrode non-contact region (Fig. 4, the portion of element 314 between ends 314a and 314b is sloped, varies, and less than the thickness of element 314 that is in contact with the gate electrode (gate electrode contact region), therefore, a portion of element 314 between ends 314a and 314b would satisfy the equation). 
Regarding claim 5, Kurosaki et al. teach wherein the passivation film is not in contact with the gate electrode contact region of the gate insulating film, and is in contact with the gate electrode non-contact region of the gate insulating film (Fig. 4).






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813